                   Case 8:19-cv-00575-AB-JEM Document 47 Filed 11/19/20 Page 1 of 2 Page ID #:5597



                          1
                          2
                          3
                          4
                          5                                                                     JS-6
                          6
                          7
                          8
                          9
                        10                   UNITED STATES DISTRICT COURT
                        11                 CENTRAL DISTRICT OF CALIFORNIA
                        12
                        13 MICHELE REED McCOY,                   Case No. 8:19-CV-00575
                        14           Plaintiff,                  Honorable Andre Birotte Jr.
                        15     vs.                               -UDGMENT IN FAVOR OF
                                                                 DEFENDANTS
                        16 AETNA LIFE INSURANCE
                           COMPANY; and THE LONG TERM            Trial Date: June 30, 2020
                        17 DISABILITY PLAN FOR
                           EMPLOYEES OF ANDERSEN                 Complaint filed: March 26, 2019
                        18 WORLDWIDE SC,
                        19           Defendants.
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
HINSHAW & CULBERTSON LLP
      633 West 5th Street
           47th Floor
  Los Angeles, CA 90071-2043
         213-680-2800                                                                        1019376\306963710.v1
Case 8:19-cv-00575-AB-JEM Document 47 Filed 11/19/20 Page 2 of 2 Page ID #:5598
